Exhibit 10.2


FIRST LIEN GUARANTY AND COLLATERAL
AGREEMENT
DATED AS OF
JUNE 15, 2017
MADE BY
HORNBECK OFFSHORE SERVICES, INC.
AS PARENT BORROWER,


HORNBECK OFFSHORE SERVICES, LLC.
AS CO-BORROWER


AND
EACH OF THE OTHER OBLIGORS (AS DEFINED HEREIN)
IN FAVOR OF
WILMINGTON TRUST, NATIONAL ASSOCIATION,
AS COLLATERAL AGENT






--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
Page
ARTICLE I Definitions
2
 
Section 1.01
Definitions
2
 
Section 1.02
Other Definitional Provisions
8
 
Section 1.03
Rules of Interpretation
8
ARTICLE II Guarantee
9
 
Section 2.01
Guarantee
9
 
Section 2.02
Right of Contribution
10
 
Section 2.03
No Subrogation
10
 
Section 2.04
Amendments, Etc. with respect to the Borrower Obligations
10
 
Section 2.05
Waivers
11
 
Section 2.06
Guaranty Absolute and Unconditional
11
 
Section 2.07
Reinstatement
13
 
Section 2.08
Payments
13
ARTICLE III Grant of Security Interest and Pledge of Equity Interests
14
 
Section 3.01
Collateral
14
ARTICLE IV Representations and Warranties
16
 
Section 4.01
Representations in Credit Agreement
16
 
Section 4.02
Title; No Other Liens
16
 
Section 4.03
Perfected First Priority Liens
16
 
Section 4.04
Obligor Information
17
 
Section 4.05
Benefit to the Guarantor
17
 
Section 4.06
Perfection Certificate and Other Information Regarding Collateral
17
ARTICLE V Covenants
18
 
Section 5.01
Covenants in Credit Agreement
18
 
Section 5.02
Maintenance of Perfected Security Interest; Further Documentation
18
 
Section 5.03
Changes in Locations, Name, Etc.
19
 
Section 5.04
Delivery of the Pledged Collateral.
19
ARTICLE VI Remedial Provisions
21
 
Section 6.01
Code and Other Remedies
21
 
Section 6.02
Waiver; Deficiency
22
 
Section 6.03
Non-Judicial Enforcement
23
 
Section 6.04
Pledged Collateral
23
ARTICLE VII The Collateral Agent
24
 
Section 7.01
Collateral Agent’s Appointment as Attorney-in-Fact, Etc.
24
 
Section 7.02
Duty of Collateral Agent
25



i



--------------------------------------------------------------------------------




 
Section 7.03
Filing of Financing Statements
26
 
Section 7.04
Authority of Collateral Agent
26
ARTICLE VIII Subordination of Indebtedness
27
 
Section 8.01
Subordination of All Obligor Claims
27
 
Section 8.02
Claims in Bankruptcy
27
 
Section 8.03
Payments Held in Trust
27
 
Section 8.04
Liens Subordinate
28
 
Section 8.05
Notation of Records
28
ARTICLE IX Miscellaneous
29
 
Section 9.01
Waiver
29
 
Section 9.02
Notices
29
 
Section 9.03
Payment of Expenses, Indemnities, Etc.
29
 
Section 9.04
Amendments in Writing
30
 
Section 9.05
Successors and Assigns
30
 
Section 9.06
Survival; Revival; Reinstatement
30
 
Section 9.07
Counterparts; Integration; Effectiveness
31
 
Section 9.08
Severability
31
 
Section 9.09
Set-Off
31
 
Section 9.10
Governing Law; Submission to Jurisdiction
32
 
Section 9.11
Headings
33
 
Section 9.12
Acknowledgments
33
 
Section 9.13
Additional Obligors
34
 
Section 9.14
Releases
34
 
Section 9.15
Acceptance
35
 
Section 9.16
Incorporation by Reference
35
 
Section 9.17
Intercreditor Agreements
35
 
 
 
 
 
ANNEXES:
 
 
 
I
Form of Assumption Agreement
 
 
 
 
 
 
SCHEDULES:
 
 
 
1
Notice Addresses of Obligors
 
 
2
Filings and Other Actions Required to Perfect Security Interests
 
 
3
Location of Jurisdiction of Organization and Chief Executive Office
 
 
4
Effective Date Deposit Accounts
 
 
5
Pledged Collateral
 
 
 
 
 



ii
    





--------------------------------------------------------------------------------





This FIRST LIEN GUARANTY AND COLLATERAL AGREEMENT (this “Agreement”) is dated as
of June 15, 2017 and is made by Hornbeck Offshore Services, Inc., a Delaware
corporation (“HOSI” or the “Parent Borrower”), Hornbeck Offshore Services, LLC,
a Delaware limited liability company (the “Co-Borrower” and, together with the
Parent Borrower, collectively, the “Borrowers” and each, a “Borrower”) and each
of the signatories hereto other than the Collateral Agent as defined below (the
Borrowers and each of the signatories hereto (other than the Collateral Agent
(as defined below)), together with any other Restricted Subsidiary of the Parent
Borrower that becomes a party hereto from time to time after the date hereof
pursuant to an Assumption Agreement or otherwise, the “Obligors”), in favor of
Wilmington Trust, National Association, as collateral agent (in such capacity,
together with its successors in such capacity, the “Collateral Agent”), for the
financial institutions (the “Lenders”) from time to time parties to the First
Lien Term Loan Agreement dated of even date herewith (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrowers, the Lenders, the Collateral Agent and Wilmington Trust,
National Association, as administrative agent (in such capacity, together with
its successors in such capacity, the “Administrative Agent”).
R E C I T A L S
A.The Borrowers have requested that the Lenders provide certain loans to the
Borrowers pursuant to the Credit Agreement.
B.    The Lenders have agreed to make such loans subject to the terms and
conditions of the Credit Agreement.
C.    It is a condition precedent to the obligation of the Lenders to make their
respective Commitments to provide Loans to the Borrowers under the Credit
Agreement that the Obligors shall have executed and delivered this Agreement to
the Collateral Agent for the ratable benefit of the Lenders.
NOW, THEREFORE, in consideration of the premises herein and to induce the
Collateral Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the
Borrowers thereunder, each Obligor hereby agrees with the Collateral Agent, for
the ratable benefit of the Lenders, as follows:




--------------------------------------------------------------------------------





ARTICLE I
Definitions

Section 1.01    Definitions.
(a)    Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein have the meanings given to them in the Credit Agreement, and
terms not otherwise defined herein but that are defined in the UCC on the date
hereof shall have the meanings given them in the UCC when used herein in such
context; provided that no UCC terms shall be deemed to include Excluded Assets.
(b)    The following terms have the following meanings:
“Account Control Agreement” means, with respect to any Deposit Account or
Securities Account of any Obligor that is not an Excluded Account, and with
respect to the Collateral Proceeds Account, an agreement or agreements in form
and substance reasonably acceptable to the Collateral Agent and the Required
Lenders among the applicable Obligor, the Collateral Agent and such other bank
or banks governing such Deposit Account or Securities Account pursuant to which
the security interest of the Collateral Agent in such Deposit Account and the
assets deposited therein shall be perfected.
“Agreement” means this First Lien Guaranty and Collateral Agreement as the same
may be amended, restated, supplemented or otherwise modified from time to time.
“Assumption Agreement” has the meaning assigned such term in Section 9.13.
“Bankruptcy Code” means Title 11, United States Code, as amended from time to
time.
“Borrower Obligations” means the collective reference to the payment and
performance when due of all indebtedness, liabilities, obligations and
undertakings of the Borrowers and the Guarantors (including, without limitation,
all Indebtedness) arising out of or outstanding or owing under, advanced or
issued pursuant to, or evidenced by, the Guaranteed Documents, including,
without limitation, the unpaid principal of and interest on the Loans and all
other obligations and liabilities of the Borrowers and the Guarantors
(including, without limitation, interest accruing at the then applicable rate
provided in the Credit Agreement after the maturity of the Loans and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to any Obligor (or
that would accrue but for the commencement of such proceeding), whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, arising out of or outstanding under, advanced or
issued pursuant to, or evidenced by, the Guaranteed Documents, whether on
account of principal, interest, reimbursement obligations, payments in respect
of an early termination date, any premium payable


2

--------------------------------------------------------------------------------




in respect of the Loans (including, without limitation, any such premium payable
pursuant to Section 3.04(d) of the Credit Agreement), fees, indemnities, costs,
expenses or otherwise (including, without limitation, all costs, fees and
disbursements of counsel to the Guaranteed Creditors that are required to be
paid by the Obligors pursuant to the terms of any Guaranteed Document).
“Collateral” has the meaning assigned such term in Section 3.01.
“Deposit Account” means a demand, time, savings, passbook or similar account
maintained with a bank or other financial institution. As of the Effective Date,
the Deposit Accounts of the Obligors that are not Excluded Accounts are set
forth on Schedule 4 hereto (the “Effective Date Deposit Accounts”).
“Effective Date Cash” means any cash, Cash Equivalents or similar investments
held by the Parent Borrower or its Restricted Subsidiaries on the Effective
Date.
“Effective Date Deposit Accounts” has the meaning assigned such term in the
definition of Deposit Account.
“Excluded Accounts” means (i) those Deposit Accounts that are used exclusively
for payroll, payroll taxes, workers compensation and employee benefits, or
withholding, sales, use, value added or similar taxes, (ii) Deposit Accounts
held in trust for a third party; provided that such accounts consist solely of
funds set aside for such purpose, (iii) escrow accounts that have an overnight
balance of which in the aggregate, together with the overnight balance of all
such other escrow accounts excluded pursuant to this clause (iii), do not exceed
$5,000,000, (iv) Deposit Accounts and Securities Accounts that exclusively hold
the proceeds generated from Property that does not constitute Collateral
(including cash receipts of any revenues generated from such Property), (v)
those Deposit Accounts, Securities Accounts and Commodity Accounts that have an
overnight balance of which in the aggregate, together with the overnight balance
of all such other Deposit Accounts, Securities Accounts and Commodity Accounts
excluded pursuant to this clause (v), do not exceed $5,000,000 and (vi) foreign
Deposit Accounts, foreign Securities Accounts and foreign Commodity Accounts of
the Obligors that have an overnight balance of which in the aggregate, together
with the overnight balance of all such other foreign Deposit Accounts, foreign
Securities Accounts and foreign Commodity Accounts excluded pursuant to this
clause (vi), do not exceed $5,000,000. Notwithstanding the foregoing, in no
event shall (x) any Effective Date Deposit Account, (y) the Collateral Proceeds
Account or (z) any deposit account holding escrowed amounts in respect of the
Specified Vessels constitute an Excluded Account.
“Excluded Assets” means (i) except in each case to the extent excluded from the
definition of “Excluded Assets” pursuant to the following clause (ii)(X),
(ii)(Y) or (ii)(Z), any Equity Interests held by any Obligor of any (1) Foreign
Subsidiary Holding Company or (2) any Foreign Subsidiary, but in the case of any
Foreign Subsidiary with assets greater than $50 million, only to the extent in


3

--------------------------------------------------------------------------------




excess of 65% of the voting Equity Interests in such Foreign Subsidiary, (ii)
any other Equity Interests, other than (X)  to the extent any Obligor has made
Investments of Vessel Collateral (or Specified Equity Interests if as a result
of such Investment the Lien on the applicable Vessel Collateral would be
required to be released pursuant to the Loan Documents) in any Person that is
not an Obligor and has not consummated a Collateral Substitution Transaction in
connection therewith in accordance with Section 8.14(b) of the Credit Agreement,
either (1) 100% of the Equity Interests in such non-Obligor held by any Obligor,
or (2) to the extent the applicable Obligor’s pledging of or granting a security
interest in the Equity Interests held by it in such non-Obligor would result in
a termination (or right of termination) of (other than any termination or right
of termination in favor of the Parent Borrower or any of its Restricted
Subsidiaries), or is prohibited or otherwise restricted by, any contractual
obligation applicable to such Obligor or such Equity Interests (other than any
such obligation in favor of the Parent Borrower or any of its Restricted
Subsidiaries) or would require a consent from any third party (unless such
consent has been received) (other than the Parent Borrower or any of its
Restricted Subsidiaries) or would violate any applicable law, rule or regulation
(in each case, except to the extent such termination, right of termination,
prohibition, restriction, consent requirement or law, rule or regulation is
unenforceable after giving effect to applicable provisions of the UCC, other
than proceeds thereof, the assignment of which is expressly deemed effective
under the UCC notwithstanding such prohibitions), or if the provision of such
pledge by such Obligor at the time of such Investment is impractical (in the
reasonable business judgment of the Parent Borrower), 100% of the Equity
Interests of the Wholly-Owned Restricted Subsidiary of the Parent Borrower
(which, for the avoidance of doubt, shall be an Obligor) which is the direct
holder of the Equity Interests in such non-Obligor, (Y) any other Equity
Interests acquired by any Borrower or any Restricted Subsidiary of the Parent
Borrower using (1) any Effective Date Cash, (2) Vessel Collateral or (3) any
proceeds (directly or indirectly) of (A) any Loans or (B) any sale, transfer or
other disposition of Vessel Collateral, or that otherwise constitute proceeds
from any Asset Sale and (Z) any Equity Interests of an Applicable Subsidiary,
(iii) motor vehicles, rail cars, Vessels, airplanes and other assets subject to
certificates of title other than the Vessel Collateral, except for any of the
foregoing acquired by any Borrower or any Restricted Subsidiary of the Parent
Borrower using (1) Effective Date Cash, (2) Vessel Collateral or (3) any
proceeds (directly or indirectly) of (A) any Loans or (B) any sale, transfer or
other disposition of Vessel Collateral, or that otherwise constitute proceeds
from any Asset Sale, (iv) except in each case to the extent excluded from the
definition of “Excluded Assets” pursuant to the preceding clause (ii)(X),
(ii)(Y) or (ii)(Z), any Equity Interests held by any Obligor of any Person
(other than a wholly-owned Subsidiary of the Parent Borrower) to the extent (and
so long as) pledging or granting a security interest in such Equity Interest
would result in a termination (or right of termination) of (other than any
termination or right of termination in favor of the Parent Borrower or any of
its Restricted Subsidiaries), or is prohibited or otherwise restricted by, any
contractual obligation applicable to such Obligor or such Equity Interests
(other than any such obligation in favor of the Parent Borrower or any of its
Restricted Subsidiaries) or would require a consent from any third party (unless
such consent has


4

--------------------------------------------------------------------------------




been received) (other than the Parent Borrower or any of its Restricted
Subsidiaries) or would violate any applicable law, rule or regulation (in each
case, except to the extent such termination, right of termination, prohibition,
restriction, consent requirement or law, rule or regulation is unenforceable
after giving effect to applicable provisions of the UCC, other than proceeds
thereof, the assignment of which is expressly deemed effective under the UCC
notwithstanding such prohibitions), (v) any assets (other than Vessel
Collateral, Deposit Accounts and Securities Accounts) over which the pledging of
or granting of security interests in such assets would result in a termination
(or right of termination) of, or is prohibited or otherwise restricted by, an
enforceable contractual obligation binding on the assets that existed at the
time of the acquisition thereof and was not created or made binding on the
assets in contemplation or in connection with the acquisition of such assets
(other than any such obligation in favor of the Parent Borrower or any of its
Restricted Subsidiaries), would be prohibited by applicable law, rule or
regulation (in each case, except to the extent such termination, right of
termination, prohibition, restriction, consent requirement or law, rule or
regulation is unenforceable after giving effect to applicable provisions of the
UCC, other than proceeds thereof, the assignment of which is expressly deemed
effective under the UCC notwithstanding such prohibitions) or to the extent that
such security interests would require obtaining the consent of any Governmental
Authority (unless such consent has been received) or would result in materially
adverse tax consequences as reasonably determined in good faith by the Parent
Borrower (after consultation with the Initial Lenders) in writing delivered to
the Collateral Agent; provided that the Parent Borrower shall use commercially
reasonable efforts to obtain any such required consent of a Governmental
Authority, (vi) those assets with respect to which, in the reasonable judgment
of the Parent Borrower (after consultation with the Initial Lenders), evidenced
in writing, delivered to the Collateral Agent, the costs or other consequences
of obtaining or perfecting such a security interest are excessive in view of the
benefits to be obtained by the Secured Parties therefrom, (vii) any Letter of
Credit Rights (other than to the extent a Lien thereon can be perfected by
filing a customary financing statement), (viii) any right, title or interest in
or under any permit, lease, license, contract or agreement to the extent, but
only to the extent, that such a grant would violate the terms of applicable law
or of such license, contract or agreement, or result in the termination of or a
breach of the terms of, or constitute a default under, any such license,
contract or agreement or if the contract or agreement in which such Lien is
granted prohibits or requires the consent of any Person other than the Parent
Borrower or any of its Restricted Subsidiaries as a condition to the creation of
any other security interest on such equipment or asset (other than to the extent
that any such term would be rendered ineffective pursuant to Section 9-406,
9-407, 9-408 or 9-409 of the UCC or any other applicable law (including Title 11
of the United States Code) or principles of equity), (ix) any “intent-to-use”
application for registration of a trademark filed pursuant to Section 1(b) of
the Lanham Act, 15 U.S.C. § 1051, prior to the filing of a “Statement of Use”
pursuant to Section 1(d) of the Lanham Act or an “Amendment to Allege Use”
pursuant to Section 1(c) of the Lanham Act with respect thereto, solely to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity


5

--------------------------------------------------------------------------------




or enforceability of any registration that issues from such intent-to-use
application under applicable federal law, (x) any real property (owned or
leased) that is not acquired by any Borrower or any Restricted Subsidiary of the
Parent Borrower after the Effective Date using (1) Effective Date Cash (except
to the extent the use of such Effective Date Cash is to make lease or other
rental payments with respect to any unused real property), (2) Vessel Collateral
or (3) any proceeds (directly or indirectly) of (A) any Loans or (B) any sale,
transfer or other disposition of Vessel Collateral, or that otherwise constitute
proceeds from any Asset Sale, (xi) any Excluded Accounts, (xii) any Property
owned by any Subsidiary that is organized outside of the United States, except
for any such Property that is acquired by the Parent Borrower or any of its
Restricted Subsidiaries using (1) Effective Date Cash, (2) Vessel Collateral or
(3) any proceeds (directly or indirectly) of (A) any Loans or (B) any sale,
transfer or other disposition of Vessel Collateral, or that otherwise constitute
proceeds from any Asset Sale, (xiii) except in each case to the extent excluded
from the definition of “Excluded Assets” pursuant to the preceding clause
(ii)(X), (ii)(Y) or (ii)(Z), any assets of or Equity Interests in an
Unrestricted Subsidiary, (xiv) any Inventory or Equipment (including spare
parts) that is not installed for use aboard, or otherwise necessary for the
operation of, Vessel Collateral whether on board or not (including equipment
that is not owned by the Parent Borrower or any of its Restricted Subsidiaries
and that is installed aboard any Vessel Collateral), in each case to the extent
that such items may be used in connection with one or more of the Vessels that
are not (and not required to be) Vessel Collateral, except for any such
Inventory or Equipment that is acquired by the Parent Borrower or any of its
Restricted Subsidiaries using (1) any Effective Date Cash, (2) Vessel Collateral
or (3) any proceeds (directly or indirectly) of (A) any Loans or (B) any sale,
transfer or other disposition of Vessel Collateral, or that otherwise constitute
proceeds from any Asset Sale, and (xv) any other assets or property not
described in the foregoing clauses of this definition (other than Deposit
Accounts and Securities Accounts) that do not arise from, are not required for
use in connection with, and are not necessary for, the operation of the Vessel
Collateral (whether or not the applicable Vessel Collateral is actually being
used), except for any such assets or property that is acquired by the Parent
Borrower or any of its Restricted Subsidiaries using (1) any Effective Date
Cash, (2) Vessel Collateral or (3) any proceeds (directly or indirectly) of (A)
any Loans or (B) any sale, transfer or other disposition of Vessel Collateral,
or that otherwise constitute proceeds from any Asset Sale; provided, however,
that any Proceeds, products, substitutions or replacements of Excluded Assets
shall not constitute Excluded Assets unless such Proceeds, products,
substitutions or replacements would themselves constitute Excluded Assets. 
Notwithstanding the foregoing, nothing in this definition of “Excluded Assets”
shall affect the requirement in Section 8.14 of the Credit Agreement relating to
the pledge of Equity Interests of certain Foreign Subsidiaries or guaranty
thereof by such pledgor. For the avoidance of doubt, in no event shall any
Vessel Collateral constitute Excluded Assets.
“Guaranteed Creditors” means the collective reference to the Administrative
Agent, the Collateral Agent, the Lenders, each sub-agent appointed by any Agent
pursuant to Section 11.05 of


6

--------------------------------------------------------------------------------




the Credit Agreement with respect to matters relating to the Loan Documents and
the successors and permitted assigns of such Persons.
“Guaranteed Documents” means the collective reference to the Loan Documents and
any other document made, delivered or given in connection with any of the Loan
Documents.
“Guarantor Obligations” means with respect to any Guarantor, the collective
reference to (a) the Borrower Obligations and (b) the payment and performance
when due of all indebtedness, liabilities, obligations and undertakings of such
Guarantor of every kind or description, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, arising
out of or outstanding under, advanced or issued pursuant to, or evidenced by,
any Guaranteed Document to which such Guarantor is a party, in each case,
whether on account of principal, interest, guarantee obligations, reimbursement
obligations, payments in respect of an early termination date, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
fees and disbursements of counsel to any Guaranteed Creditor under any
Guaranteed Document).
“Guarantors” means the collective reference to each Obligor other than the
Borrowers.
“Obligations” means: (a) in the case of each Borrower, the Borrower Obligations
and (b) in the case of each Guarantor, its Guarantor Obligations, and
collectively, the Borrower Obligations and the Guarantor Obligations as the
context may require.
“Obligor Claims” has the meaning assigned to such term in Section 8.01.
“Obligors” has the meaning assigned to such term in the preamble.
“Perfection Certificate” means the Perfection Certificate dated the Effective
Date executed and delivered by the Parent Borrower to the Collateral Agent.
“Pledge-Related Rights” means, collectively, (a) all payments of principal or
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of, in exchange for or
upon the conversion of Pledged Collateral, (b) all rights and privileges of such
Obligor with respect to the Pledged Collateral; provided that the Collateral
Agent cannot exercise such rights and privileges unless an Event of Default has
occurred and is continuing and (c) all Proceeds of any of the foregoing.
“Pledged Collateral” means, all of the Equity Interests listed on Schedule 5
hereto and all Pledge-Related Rights in respect thereof, together with any other
Equity Interests of any Person that may be issued or granted to, or held by, any
Obligor while this Agreement is in effect and that is required to be pledged
hereunder pursuant to the terms of this Agreement or is pledged in accordance
with the terms of the Credit Agreement and all Pledge-Related Rights in respect
thereof, in each case, excluding any Excluded Assets.


7

--------------------------------------------------------------------------------




“Proceeds” means all “proceeds” as such term is defined in Section 9-102(64) of
the UCC.
“Specified Vessels” means the Vessels HOS Warhorse and HOS Wildhorse.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
the Collateral Agent’s and the Guaranteed Creditors’ security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection, the effect
thereof or priority and for purposes of definitions related to such provisions.

Section 1.02    Other Definitional Provisions. Where the context requires, terms
relating to the Collateral or any part thereof, when used in relation to an
Obligor refer to the Obligor’s Collateral or the relevant part thereof.

Section 1.03    Rules of Interpretation. Section 1.04 and Section 1.05 of the
Credit Agreement are hereby incorporated herein by reference and shall apply to
this Agreement, mutatis mutandis. All references herein to schedules shall be
deemed to refer to such schedules as supplemented from time to time pursuant to
an Assumption Agreement or otherwise in accordance with this Agreement.


8

--------------------------------------------------------------------------------





ARTICLE II
Guarantee

Section 2.01    Guarantee.
(a)    Each of the Guarantors hereby jointly and severally, unconditionally and
irrevocably, guarantees to the Guaranteed Creditors and each of their respective
permitted successors, indorsees, transferees and assigns, the prompt and
complete payment in cash and performance by the Borrowers when due (whether at
the stated maturity, by acceleration or otherwise) of the Borrower Obligations.
This is a guarantee of payment and not collection and the liability of each
Guarantor is primary and not secondary.
(b)    Anything herein or in any other Guaranteed Document to the contrary
notwithstanding, the Obligations of each Guarantor hereunder and under the other
Guaranteed Documents shall be limited to the maximum amount as will result in
the Obligations of such Guarantor under this Agreement not constituting a
fraudulent transfer or fraudulent conveyance for purposes of any Debtor Relief
Law to the extent applicable to this Agreement and the Obligations of each
Guarantor hereunder (after giving effect to the right of contribution
established in Section 2.02).
(c)    Each Guarantor agrees that the Borrower Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this ARTICLE II or affecting the
rights and remedies of any Guaranteed Creditor hereunder.
(d)    Each Guarantor agrees that if the maturity of the Borrower Obligations is
accelerated by bankruptcy or otherwise, such maturity shall also be deemed
accelerated for the purpose of this guarantee without demand or notice to such
Guarantor. The guarantee contained in this ARTICLE II shall remain in full force
and effect until all the Borrower Obligations shall have been satisfied by
payment in full in cash and all Commitments are terminated notwithstanding that
from time to time during the term of the Credit Agreement, no Borrower
Obligations may be outstanding.
(e)    No payment made by any Obligor, any other guarantor or any other Person
or received or collected by any Guaranteed Creditor from any Obligor, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Borrower Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Borrower Obligations or any payment
received or collected from such Guarantor in respect of the Borrower
Obligations), remain liable for the Borrower Obligations up to the maximum
liability


9

--------------------------------------------------------------------------------




of such Guarantor hereunder until the Borrower Obligations are paid in full in
cash and all of the Commitments have expired or are terminated.

Section 2.02    Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.03. The provisions of
this Section 2.02 shall in no respect limit the obligations and liabilities of
any Guarantor to the Guaranteed Creditors, and each Guarantor shall remain
liable to the Guaranteed Creditors for the full amount guaranteed by such
Guarantor hereunder.

Section 2.03    No Subrogation. Notwithstanding any payment made by any
Guarantor hereunder or any set-off or application of funds of any Guarantor by
any Guaranteed Creditor, no Guarantor shall be entitled to be subrogated to any
of the rights of any Guaranteed Creditor against any Borrower or any other
Guarantor or any collateral security or guarantee or right of offset held by any
Guaranteed Creditor for the payment of the Borrower Obligations, nor shall any
Guarantor seek or be entitled to seek any indemnity, exoneration, participation,
contribution or reimbursement from any Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Guaranteed Creditors on account of the Borrower Obligations are irrevocably
paid in full in cash and all of the Commitments have expired or are terminated.
If any amount shall be paid to any Guarantor on account of such subrogation
rights at any time when all of the Borrower Obligations shall not have been
irrevocably paid in full in cash or any of the Commitments are in effect, such
amount shall be held by such Guarantor in trust for the Guaranteed Creditors,
and shall, forthwith upon receipt by such Guarantor, be turned over to the
Collateral Agent in the exact form received by such Guarantor (duly indorsed by
such Guarantor to the Collateral Agent, if required), to be applied against the
Borrower Obligations, whether matured or unmatured, in accordance with Section
10.02(c) of the Credit Agreement.

Section 2.04    Amendments, Etc. with respect to the Borrower Obligations. Each
Guarantor shall remain obligated hereunder, and such Guarantor’s obligations
hereunder shall not be released, discharged or otherwise affected,
notwithstanding that, without any reservation of rights against any Guarantor
and without notice to, demand upon or further assent by any Guarantor (which
notice, demand and assent requirements are hereby expressly waived by such
Guarantor), (a) any demand for payment of any of the Borrower Obligations made
by any Guaranteed Creditor may be rescinded by such Guaranteed Creditor or
otherwise and any of the Borrower Obligations continued; (b) the Borrower
Obligations, the liability of any other Person upon or for any part thereof or
any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by,
or any indulgence or forbearance in respect


10

--------------------------------------------------------------------------------




thereof granted by, any Guaranteed Creditor; (c) any Guaranteed Document may be
amended, modified, supplemented or terminated, in whole or in part, as the
Guaranteed Creditors may deem advisable from time to time, subject to Section
12.02(b) of the Credit Agreement; (d) any collateral security, guarantee or
right of offset at any time held by any Guaranteed Creditor for the payment of
the Borrower Obligations may be sold, exchanged, waived, surrendered or
released; (e) any additional guarantors, makers or endorsers of the Borrower
Obligations may from time to time be obligated on the Borrower Obligations or
any additional security or collateral for the payment and performance of the
Borrowers’ Obligations may from time to time secure the Borrower Obligations;
(f) any change in applicable law, rule or regulation or any event affecting any
term of the Borrower Obligations; and (g) any other event shall occur which
constitutes a defense or release of sureties generally. No Guaranteed Creditor
shall have any obligation to protect, secure, perfect or insure any Lien at any
time held by it as security for the Borrower Obligations or for the guarantee
contained in this ARTICLE II or any Property subject thereto.

Section 2.05    Waivers. Each Guarantor hereby waives any and all notice of the
creation, renewal, extension or accrual of any of the Borrower Obligations and
notice of or proof of reliance by any Guaranteed Creditor upon the guarantee
contained in this ARTICLE II or acceptance of the guarantee contained in this
ARTICLE II; the Borrower Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this ARTICLE II
and no notice of creation of the Borrower Obligations or any extension of credit
already or hereafter contracted by or extended to the Borrowers need be given to
any Guarantor; and all dealings between the Borrowers and any of the Guarantors,
on the one hand, and the Guaranteed Creditors, on the other hand, likewise shall
be conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this ARTICLE II. Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon any Borrower or any of the Guarantors with respect to the Borrower
Obligations.

Section 2.06    Guaranty Absolute and Unconditional.
(a)    Each Guarantor understands and agrees that the guarantee contained in
this ARTICLE II is, and shall be construed as, a continuing, complete, absolute
and unconditional guarantee of payment, and each Guarantor hereby waives any
defense of a surety or guarantor or any other obligor on any obligations arising
in connection with or in respect of any of the following and hereby agrees that
its obligations hereunder shall not be discharged or otherwise affected as a
result of, any of the following:
(i)    the invalidity or unenforceability of any Guaranteed Document, any of the
Borrower Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
any Guaranteed Creditor;


11

--------------------------------------------------------------------------------




(ii)    any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by any
Borrower or any other Person against any Guaranteed Creditor;
(iii)    the insolvency, bankruptcy arrangement, reorganization, adjustment,
composition, liquidation, disability, dissolution or lack of power of any
Borrower or any other Guarantor or any other Person at any time liable for the
payment of all or part of the Obligations, including any discharge of, or bar or
stay against collecting, any Obligation (or any part of them or interest
therein) in or as a result of such proceeding;
(iv)    any sale, lease or transfer of any or all of the assets of any Borrower
or any other Guarantor, or any changes in the shareholders of a Borrower or a
Guarantor;
(v)    any change in the corporate existence (including its constitution, laws,
rules, regulations or power), structure or ownership of any Obligor;
(vi)    the fact that any Collateral or Lien contemplated or intended to be
given, created or granted as security for the repayment of the Obligations shall
not be properly perfected or created, or shall prove to be unenforceable or
subordinate to any other Lien, it being recognized and agreed by each of the
Guarantors that it is not entering into this Agreement in reliance on, or in
contemplation of the benefits of, the validity, enforceability, collectability
or value of any of the Collateral for the Obligations;
(vii)    the absence of any attempt to collect the Obligations or any part of
them from any Obligor;
(viii)     (A) any Guaranteed Creditor’s election, in any proceeding instituted
under chapter 11 of the Bankruptcy Code, of the application of Section
1111(b)(2) of the Bankruptcy Code; (B) any borrowing or grant of a Lien by any
Borrower, as debtor-in-possession, or extension of credit, under Section 364 of
the Bankruptcy Code; (C) the disallowance, under Section 502 of the Bankruptcy
Code, of all or any portion of any Guaranteed Creditor’s claim (or claims) for
repayment of the Obligations; (D) any use of cash collateral under Section 363
of the Bankruptcy Code; (E) any agreement or stipulation as to the provision of
adequate protection in any bankruptcy proceeding; (F) the avoidance of any Lien
in favor of the Guaranteed Creditors or any of them for any reason; or (G)
failure by any Guaranteed Creditor to file or enforce a claim against any
Borrower or its estate in any bankruptcy or insolvency case or proceeding;
(ix)    any change in the time, manner or place of payment of, or in any other
term of all or any of the Obligations; or


12

--------------------------------------------------------------------------------




(x)    any other circumstance or act whatsoever, including any action or
omission of the type described in Section 2.04 (with or without notice to or
knowledge of any Borrower or such Guarantor), which constitutes, or might be
construed to constitute, an equitable or legal discharge of such Borrower for
the Borrower Obligations, or of such Guarantor under the guarantee contained in
this ARTICLE II, in bankruptcy or in any other instance.
(b)    When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, any Guaranteed Creditor may, but shall
be under no obligation to, join or make a similar demand on or otherwise pursue
or exhaust such rights and remedies as it may have against any Borrower, any
other Guarantor or any other Person or against any collateral security or
guarantee for the Borrower Obligations or any right of offset with respect
thereto, and any failure by any Guaranteed Creditor to make any such demand, to
pursue such other rights or remedies or to collect any payments from any
Borrower, any other Guarantor or any other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Borrowers, any other Guarantor or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of any Guaranteed Creditor against any Guarantor. For the
purposes hereof “demand” shall include the commencement and continuance of any
legal proceedings.

Section 2.07    Reinstatement. The guarantee contained in this ARTICLE II shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Borrower Obligations is rescinded or
must otherwise be restored or returned by any Guaranteed Creditor upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
Borrower or any Guarantor or any substantial part of its Property, or otherwise,
all as though such payments had not been made.

Section 2.08    Payments. Each Guarantor hereby guarantees that payments under
this Article II will be paid to the Administrative Agent, for the ratable
benefit of the Guaranteed Creditors, without set-off, deduction or counterclaim
in dollars, in immediately available funds, at the offices of the Administrative
Agent specified in Section 12.01 of the Credit Agreement. If acceleration of the
time for payment of any Guarantor Obligation is stayed by reason of the
insolvency or receivership of any Guarantor or otherwise, all Guarantor
Obligations otherwise subject to acceleration under the terms of any Loan
Document shall nonetheless be payable by the Guarantors hereunder.


13

--------------------------------------------------------------------------------





ARTICLE III
Grant of Security Interest and Pledge of Equity Interests

Section 3.01    Collateral. Each Obligor hereby pledges, assigns and transfers
to the Collateral Agent, and hereby grants to the Collateral Agent, for the
ratable benefit of the Guaranteed Creditors, a security interest in all of the
following Property now owned or at any time hereafter acquired by it or in which
such Obligor now has or at any time in the future may acquire any right, title
or interest (collectively, the “Collateral”), as collateral security for the
prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations:
(1)    all Accounts;
(2)    all Chattel Paper (whether Tangible Chattel Paper or Electronic Chattel
Paper);
(3)    all Commercial Tort Claims;
(4)    all cash and Deposit Accounts;
(5)    all Documents;
(6)    all Fixtures;
(7)    all General Intangibles;
(8)    all Goods (including, without limitation, all Inventory and all
Equipment);
(9)    all Instruments;
(10)    all Investment Property (including, without limitation, Commodity
Accounts and Securities Accounts);
(11)    all Letter-of-Credit Rights (whether or not the letter of credit is
evidenced by a writing);
(12)    all Supporting Obligations;
(13)    all Pledged Collateral;
(14)    all books and records pertaining to the Collateral; and


14

--------------------------------------------------------------------------------




(15)    to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing;
provided, however, that notwithstanding anything herein or in any other Loan
Document to the contrary, the Collateral shall not include and the security
interests granted hereunder shall not attach to any Excluded Asset.
None of the covenants or representations and warranties herein shall be deemed
to apply to any property constituting Excluded Assets.


15

--------------------------------------------------------------------------------





ARTICLE IV
Representations and Warranties
To induce the Guaranteed Creditors to enter into the Guaranteed Documents and to
induce the Lenders to make loans to the Borrowers thereunder, each Obligor
hereby represents and warrants to the Collateral Agent and each Guaranteed
Creditor that:

Section 4.01    Representations in Credit Agreement. In the case of each
Guarantor, the representations and warranties set forth in Article VII of the
Credit Agreement as they relate to such Guarantor or to the Guaranteed Documents
to which such Guarantor is a party are true and correct in all material
respects, provided that (a) each reference in each such representation and
warranty to any Borrower’s knowledge shall, for the purposes of this Section
4.01, be deemed to be a reference to such Guarantor’s knowledge, (b) any
representation and warranty qualified by “materiality”, “Material Adverse
Effect” or similar language shall be true and correct (after giving effect to
any such qualification therein), and (c) to the extent any such representation
and warranty is expressly limited to an earlier date, such representation and
warranty shall be true and correct, as qualified, as of such specified earlier
date.

Section 4.02    Title; No Other Liens. Except for the security interest granted
to the Collateral Agent for the ratable benefit of the Guaranteed Creditors
pursuant to this Agreement and as set forth in the following sentence, each
Obligor has good title to its Collateral. Except for Permitted Liens and liens
expressly permitted to exist under Section 1.08 of the Fleet Mortgage securing
all or any part of the Obligations, the Collateral is free and clear of any and
all Liens and the applicable Obligor has the power to transfer each item of the
Collateral in which a Lien is granted by it hereunder, free and clear of any
Lien. No financing statement or other public notice with respect to all or any
part of the Collateral is on file or of record in any public office, except such
as have been filed in favor of the Collateral Agent, for the ratable benefit of
the Guaranteed Creditors, pursuant to this Agreement or the Security
Instruments, and/or to evidence Permitted Liens.

Section 4.03    Perfected First Priority Liens. The security interests granted
pursuant to this Agreement (a) upon the completion of the filings specified on
Schedule 2 or the taking of possession or control by the Collateral Agent of the
Collateral with respect to which a security interest may be perfected only by
possession or control and the completion of all such other filings and required
actions specified on Schedule 2 will constitute valid perfected security
interests in all of the Collateral in favor of the Collateral Agent, for the
ratable benefit of the Guaranteed Creditors, as collateral security for the
Obligations, enforceable in accordance with the terms hereof against all
creditors of the Obligors and any Persons purporting to purchase any Collateral
from the Obligors and (b) are prior to all other Liens on the Collateral,
subject only to Permitted Liens on such Collateral that are expressly permitted
under the Credit Agreement to have equal or prior ranking on the Collateral
(including any prior liens securing a Revolver Facility permitted under


16

--------------------------------------------------------------------------------




the terms of the Credit Agreement on accounts receivable, Proceeds thereof and
other assets incidental to any such Revolver Facility) or are to be discharged
on the Effective Date; subject, however, in each case with respect to Proceeds
(other than Proceeds related to accounts receivable and other assets incidental
to a Revolver Facility permitted under the terms of the Credit Agreement), to
the provisions of Section 9-315 of the UCC.

Section 4.04    Obligor Information. As of the date hereof, the correct legal
name of each Obligor, all names and trade names that each Obligor has used in
the last five years, each Obligor’s jurisdiction of organization and each
jurisdiction of organization of each Obligor over the last five years,
organizational number, taxpayer identification number, and the location(s) of
each Obligor’s chief executive office or sole place of business over the last
five years are specified on Schedule 3.

Section 4.05    Benefit to the Guarantor. Each Borrower is a member of an
affiliated group of companies that includes each Guarantor and each Borrower,
and the other Guarantors are engaged in related businesses. Each Guarantor is an
Affiliate of each Borrower and its guaranty and surety obligations pursuant to
this Agreement reasonably may be expected to benefit, directly or indirectly,
it; and it has determined that this Agreement is necessary and convenient to the
conduct, promotion and attainment of its business and the business of each other
Guarantor and each Borrower.

Section 4.06    Perfection Certificate and Other Information Regarding
Collateral. The Perfection Certificate has been duly prepared, completed and
executed and the information set forth therein is correct and complete in all
material respects as of the Effective Date.


17

--------------------------------------------------------------------------------





ARTICLE V
Covenants
Each Obligor covenants and agrees with the Collateral Agent and the Guaranteed
Creditors that, from and after the Effective Date until the Borrower Obligations
shall have been paid in full in cash and all of the Commitments shall have
terminated:

Section 5.01    Covenants in Credit Agreement. In the case of each Guarantor,
such Guarantor shall take, or shall refrain from taking, as the case may be,
each action that is necessary to be taken or not taken, as the case may be, so
that no Default is caused by the failure to take such action or to refrain from
taking such action by such Guarantor or any of its Subsidiaries.

Section 5.02    Maintenance of Perfected Security Interest; Further
Documentation.
(a)    The Obligors shall maintain the security interest created by this
Agreement as a perfected security interest having at least the priority
described in Section 4.03 and shall defend such security interest against the
claims and demands of all Persons whomsoever except Permitted Liens; provided
that, (i) with respect to Deposit Accounts, Securities Accounts and Commodity
Accounts, in each case, that do not constitute Excluded Accounts, the Obligors
shall establish Account Control Agreements with respect to such Deposit
Accounts, Securities Accounts and Commodity Accounts as soon as commercially
practicable and in any event within sixty (60) days after the later of (x) the
date hereof and (y) the date that such Deposit Account, Securities Account or
Commodity Account was opened or otherwise acquired by such Obligor ; provided
that, the overnight balance in Deposit Accounts, Securities Accounts or
Commodity Accounts referred to in clause (y) of this proviso over which there is
not an Account Control Agreement shall not exceed, together with Deposit
Accounts, Securities Accounts or Commodity Accounts excluded pursuant to clause
(v) of the definition of “Excluded Accounts”, $10,000,000 and (ii) the Obligors
shall cause any cash that is generated by, or otherwise arises from, Vessel
Collateral or Accounts arising therefrom to be promptly deposited into a Deposit
Account of an Obligor.
(b)    At any time and from time to time, upon the reasonable request of the
Collateral Agent, the Obligors will furnish to the Collateral Agent and the
Lenders from time to time statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as the Collateral Agent may reasonably request, all in reasonable
detail.
(c)    At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of the Borrowers, the Obligors will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Collateral Agent
may reasonably deem necessary for the purpose of obtaining or preserving


18

--------------------------------------------------------------------------------




the full benefits of this Agreement (including, without limitation, the
perfection and Lien priority set forth herein) and of the rights and powers
herein granted, including, without limitation, the filing of any financing or
continuation statements under the UCC (or other similar laws) in effect in any
jurisdiction with respect to the security interests created hereby.

Section 5.03    Changes in Locations, Name, Etc. Each Obligor recognizes that
financing statements pertaining to the Collateral have been or may be filed
where such Obligor maintains any Collateral or is organized. No Obligor will
cause or permit any change in its (a) corporate name or in any trade name used
to identify it in the conduct of its business or in the ownership of its
Properties, (b) the location of its chief executive office or principal place of
business, (c) its identity or form of organization or in the jurisdiction in
which it is formed, (d) its jurisdiction of organization or its organizational
identification number in such jurisdiction of organization or (e) its federal
taxpayer identification number, unless, in each case, it shall have (i) notified
the Collateral Agent in writing of such change at least five (5) Business Days
after the effective date of such change (or such other time period agreed to in
writing by the Collateral Agent), and (ii) taken, or caused to be taken, all
action necessary and appropriate for the purpose of maintaining the perfection
and priority of the Collateral Agent’s security interests under this Agreement.
In any notice furnished pursuant to this Section 5.03, the Obligor will
expressly state in a conspicuous manner that the notice is required by this
Agreement and contains facts that may require additional filings of financing
statements or other notices for the purposes of continuing perfection of the
Collateral Agent’s security interest in the Collateral.

Section 5.04    Delivery of the Pledged Collateral. Each Obligor that has
pledged Pledged Collateral hereunder agrees to deliver or cause to be delivered
to the Collateral Agent any and all certificates evidencing Pledged Collateral,
if any (accompanied by undated stock powers duly executed in blank and
reasonably satisfactory to the Collateral Agent and by such other instruments
and documents as the Collateral Agent may reasonably request) within (i) the
timeframe required under Section 8.14 of the Credit Agreement and (ii) promptly
(and in any event within 10 Business Days or such later date as the Required
Lenders reasonably agree) after the acquisition of additional Equity Interests
in respect of any Pledged Collateral. Each delivery of Pledged Collateral shall
be accompanied by a schedule describing such Pledged Collateral, which schedule
shall be attached hereto as Schedule 5 and made a part hereof; provided that
failure to attach any such schedule hereto shall not affect the validity of such
pledge of such Pledged Securities. Each schedule so delivered shall supplement
any prior schedules so delivered. Each Obligor acknowledges and agrees that (i)
solely to the extent any interest in any limited liability company or limited
partnership controlled now or in the future by such Obligor (or by such Obligor
and one or more other Obligors) that constitutes Pledged Collateral and is
pledged hereunder is a “security” within the meaning of Article 8 of the UCC and
is governed by Article 8 of the UCC, such interest shall be certificated and
such certificate shall be delivered to the Collateral Agent in accordance with
this Section 5.04


19

--------------------------------------------------------------------------------




and (ii) each such interest shall at all times hereafter continue to be such a
security and represented by such certificate.


20

--------------------------------------------------------------------------------





ARTICLE VI
Remedial Provisions

Section 6.01    Code and Other Remedies.
(a)    Upon the occurrence and during the continuance of an Event of Default,
the Collateral Agent, on behalf of the Guaranteed Creditors, (i) may exercise,
in addition to all other rights and remedies granted to them in this Agreement,
the other Guaranteed Documents and in any other instrument or agreement
securing, evidencing or relating to the Obligations, all rights and remedies of
a secured party under the UCC or any other applicable law or otherwise available
at law or equity and (ii) without limiting the generality of the foregoing, the
Collateral Agent, without demand of performance or other demand, presentment,
protest, notice of intent to accelerate, notice of acceleration advertisement or
notice of any kind (except any notice required by law referred to below, which
cannot be waived by law and any notice that is expressly required under this
Agreement or any other Loan Document) to or upon any Obligor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived to the extent permitted by applicable law), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, grant option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
any Guaranteed Creditor or elsewhere upon such terms and conditions as the
Required Lenders may deem advisable and at such prices as the Required Lenders
may deem best, for cash or on credit or for future delivery without assumption
of any credit risk. Any Guaranteed Creditor shall have the right upon any such
public sale or sales, and, to the extent permitted by law, upon any such private
sale or sales, to purchase the whole or any part of the Collateral so sold, free
of any right or equity of redemption in any Obligor, which right or equity is
hereby waived and released. If an Event of Default shall occur and be
continuing, each Obligor further agrees, at the Collateral Agent’s request
(acting at the written direction of the Required Lenders), to assemble the
Collateral and make it available to the Collateral Agent at places which the
Collateral Agent (acting at the written direction of the Required Lenders) shall
reasonably select, whether at such Obligor’s premises or elsewhere. Any such
sale or transfer by the Collateral Agent (acting at the written direction of the
Required Lenders) either to itself or to any other Person shall be absolutely
free from any claim of right by Obligor, including any equity or right of
redemption, stay or appraisal which Obligor has or may have under any rule of
law, regulation or statute now existing or hereafter adopted (and such Obligor
hereby waives any rights it may have in respect thereof). Upon any such sale or
transfer, the Collateral Agent (acting at the written direction of the Required
Lenders) shall have the right to deliver, assign and transfer to the purchaser
or transferee thereof the Collateral so sold or transferred. The Collateral
Agent (acting at the written direction of the Required Lenders) shall apply the
net proceeds of any action taken by it pursuant to this Section 6.01, after
deducting all reasonable fees, costs and expenses of every kind incurred in


21

--------------------------------------------------------------------------------




connection therewith or incidental to the care or safekeeping of any of the
Collateral or in any way relating to the Collateral or the rights of the
Collateral Agent and the Guaranteed Creditors hereunder, including, without
limitation, reasonable attorneys’ fees and disbursements, to the payment in
whole or in part of the Obligations, in accordance with Section 10.02(c) of the
Credit Agreement, and only after such application and after the payment by the
Collateral Agent of any other amount required by any provision of law,
including, without limitation, Section 9-615 of the UCC, need the Collateral
Agent account for the surplus, if any, to any Obligor. To the extent permitted
by applicable law, each Obligor waives all claims, damages and demands it may
acquire against the Collateral Agent or any Guaranteed Creditor arising out of
the exercise by them of any rights hereunder, except where arising as a result
of the Collateral Agent’s or any Guaranteed Creditor’s gross negligence or
willful misconduct. If any notice of a proposed sale or other disposition of
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition.
(b)    In the event that the Collateral Agent (acting at the written direction
of the Required Lenders) elects not to sell the Collateral, the Collateral Agent
retains its rights to dispose of or utilize the Collateral or any part or parts
thereof in any manner authorized or permitted by law or in equity, and to apply
the proceeds of the same towards payment of the Obligations. Each and every
method of disposition of the Collateral described in this Agreement shall
constitute disposition in a commercially reasonable manner.
(c)    The Collateral Agent may appoint any Person as agent to perform any act
or acts necessary or incident to any sale or transfer of the Collateral.
Except when an Event of Default has occurred and is continuing, neither the
Collateral Agent nor any Guaranteed Creditor shall contact or communicate with,
or attempt to contact or communicate with any customer of any Obligor in
connection with the Collateral except with the participation of a Responsible
Officer of such Obligor.

Section 6.02    Waiver; Deficiency. To the fullest extent permitted by
applicable law, each Obligor waives and agrees not to assert any rights or
privileges which it may acquire under the UCC, except to the extent arising
solely from the gross negligence or willful misconduct of the Collateral Agent;
provided, however, that the Obligors do not waive any rights or privileges to
notice or the opportunity to cure otherwise provided under the Loan Documents.
Each Obligor shall remain liable for any deficiency if the proceeds of any sale
or other disposition of the Collateral are insufficient to pay its Obligations
and the fees and disbursements of any attorneys employed by the Collateral Agent
or any Guaranteed Creditor to collect such deficiency. The officers, directors
and managers, as applicable, of the Obligors shall in no event be personally
liable for any such deficiency.


22

--------------------------------------------------------------------------------





Section 6.03    Non-Judicial Enforcement. To the extent permitted by applicable
law, the Collateral Agent may enforce its rights hereunder without prior
judicial process or judicial hearing, and to the extent permitted by law, each
Obligor expressly waives any and all legal rights which might otherwise require
the Collateral Agent to enforce its rights by judicial process.

Section 6.04    Pledged Collateral. (a) If an Event of Default shall have
occurred and is continuing, (i) the Collateral Agent, on behalf of the
Guaranteed Parties, shall have the right (in its sole and absolute discretion or
at the direction of the Required Lenders) to hold the Pledged Collateral in the
name of the applicable Obligor, endorsed or assigned in blank or in favor of the
Collateral Agent or in its own name as pledgee or in the name of its nominee (as
pledgee or as sub-agent), and each Obligor will promptly give to the Collateral
Agent copies of any notices or other communications received by it with respect
to Pledged Collateral registered in the name of such Obligor and (ii) the
Collateral Agent shall at all times have the right to exchange the certificates
representing Pledged Collateral for certificates of smaller or larger
denominations for any reasonable purpose consistent with this Agreement.
(b)    Each Obligor recognizes that in light of certain restrictions and
limitations under the Securities Act of 1933, as amended (such Act and any such
similar statute as from time to time in effect being called the “Federal
Securities Laws”) the Collateral Agent may, with respect to any sale of the
Pledged Collateral, limit the purchasers to those who will agree, among other
things, to acquire such Pledged Collateral for their own account, for investment
and not with a view to the distribution or resale thereof. Each Obligor
acknowledges and agrees that in light of such restrictions and limitations, the
Collateral Agent, in its sole and absolute discretion, (a) may proceed to make
such a sale whether or not a registration statement for the purpose of
registering such Pledged Collateral or part thereof shall have been filed under
the Federal Securities Laws to the extent the Collateral Agent has determined
that such a registration is not required by any requirement of law and (b) may
approach and negotiate with a limited number of potential purchasers (including
a single potential purchaser) to effect such sale. Notwithstanding the
foregoing, the Collateral Agent may not engage in sale or sales to “Aliens,” as
defined in the Parent Borrower’s Second Restated Certificate of Incorporation,
that could result in the applicable Subsidiary of the Parent Borrower losing its
status as a United States citizen within the meaning of Section 2 of the
Shipping Act of 1916, as amended. Each Obligor acknowledges and agrees that any
such sale might result in prices and other terms less favorable to the seller
than if such sale were a public sale without such restrictions. In the event of
any such sale, the Collateral Agent and the other Guaranteed Parties shall incur
no responsibility or liability for selling all or any part of the Pledged
Collateral at a price that the Collateral Agent, in its sole and absolute
discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a limited number of purchasers (or a single purchaser) were
approached.


23

--------------------------------------------------------------------------------





ARTICLE VII
The Collateral Agent

Section 7.01    Collateral Agent’s Appointment as Attorney-in-Fact, Etc.
(a)    Each Obligor hereby irrevocably constitutes and appoints the Collateral
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Obligor and in the name of such Obligor or in its
own name, for the purposes of carrying out the terms of this Agreement, to take
any and all reasonably appropriate action and to execute any and all documents
and instruments which may be reasonably necessary or desirable to accomplish
such purposes, and without limiting the generality of the foregoing, each
Obligor hereby gives the Collateral Agent the power and right, on behalf of such
Obligor, without notice to or assent by such Obligor, to do any or all of the
following:
(i)    unless being disputed under Section 8.03 of the Credit Agreement, pay or
discharge Taxes and Liens levied or placed on or threatened against the
Collateral, effect any repairs or any insurance called for by the terms of this
Agreement or any other Loan Document and pay all or any part of the premiums
therefor and the costs thereof;
(ii)     (A) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Collateral Agent or as the Collateral Agent shall direct; (B) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (C) in the name of such Obligor or its own name,
or otherwise, take possession of and indorse and collect any check, draft, note,
acceptance or other instrument for the payment of moneys due with respect to any
Collateral and commence and prosecute any suits, actions or proceedings at law
or in equity in any court of competent jurisdiction to collect the Collateral or
any portion thereof and to enforce any other right in respect of any Collateral;
(D) defend any suit, action or proceeding brought against such Obligor with
respect to any Collateral; (E) settle, compromise or adjust any such suit,
action or proceeding and, in connection therewith, give such discharges or
releases as the Collateral Agent may deem appropriate; and (F) generally, sell,
transfer, pledge and make any agreement with respect to or otherwise deal with
any of the Collateral as fully and completely as though the Collateral Agent
were the absolute owner thereof for all purposes, and do, at the Collateral
Agent’s option and such Obligor’s expense, at any time, or from time to time,
all acts and things which the Collateral Agent deems necessary to protect,
preserve or realize upon the Collateral and the Collateral Agent’s and the
Guaranteed Creditors’ security interests therein and to effect the intent of
this Agreement, all as fully and effectively as such Obligor might do.


24

--------------------------------------------------------------------------------




Anything in this Section 7.01(a) to the contrary notwithstanding, the Collateral
Agent agrees that it will not exercise any rights under the power of attorney
provided for in this Section 7.01(a) unless an Event of Default shall have
occurred and be continuing and it has received written direction from the
Required Lenders.
(b)    If any Obligor fails to perform or comply with any of its agreements
contained herein within the applicable grace periods and as a result of such
failure an Event of Default shall have occurred and be continuing under the
Credit Agreement, the Collateral Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.
(c)    The fees and expenses (including legal fees and expenses) of the
Collateral Agent incurred in connection with actions undertaken as provided in
this Section 7.01, together with interest thereon at a rate per annum equal to
the Default Rate specified in Section 3.02(c) of the Credit Agreement, but in no
event to exceed the Highest Lawful Rate, from the date of payment by the
Collateral Agent to the date reimbursed by the relevant Obligor, shall be
payable by such Obligor to the Collateral Agent on demand.
(d)    Each Obligor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue and in compliance hereof. All powers, authorizations
and agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.

Section 7.02    Duty of Collateral Agent. The Collateral Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the UCC or otherwise, shall be to deal
with it in the same manner as the Collateral Agent deals with similar Property
for its own account and shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if the Collateral
is accorded treatment substantially equal to that which comparable secured
parties accord comparable collateral. Neither the Collateral Agent, any
Guaranteed Creditor nor any of their Related Parties shall be liable for failure
to demand, collect or realize upon any of the Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of any Obligor or any other Person or to take any
other action whatsoever with regard to the Collateral or any part thereof. The
powers conferred on the Collateral Agent and the Guaranteed Creditors hereunder
are solely to protect the Collateral Agent’s and the Guaranteed Creditors’
interests in the Collateral and shall not impose any duty upon the Collateral
Agent or any Guaranteed Creditor to exercise any such powers. The Collateral
Agent and the Guaranteed Creditors shall be accountable only for amounts that
they actually receive as a result of the exercise of such powers, and neither
they nor any of their Related Parties shall be responsible to any Obligor for
any act or failure to act hereunder, except for their own gross negligence or
willful misconduct.


25

--------------------------------------------------------------------------------




To the fullest extent permitted by applicable law, the Collateral Agent shall be
under no duty whatsoever to make or give any presentment, notice of dishonor,
protest, demand for performance, notice of non-performance, notice of intent to
accelerate, notice of acceleration, or other notice or demand in connection with
any Collateral or the Obligations (except any notice or demand that is expressly
required under this Agreement or any other Loan Document), or to take any steps
necessary to preserve any rights against any Obligor or other Person or
ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Collateral, whether or not
it has or is deemed to have knowledge of such matters. Each Obligor, to the
extent permitted by applicable law, waives any right of marshaling in respect of
any and all Collateral, and waives any right to require the Collateral Agent or
any Guaranteed Creditor to proceed against any Obligor or other Person, exhaust
any Collateral or enforce any other remedy which the Collateral Agent or any
Guaranteed Creditor now has or may hereafter have against any Obligor or other
Person.

Section 7.03    Filing of Financing Statements. Pursuant to the UCC and any
other applicable law, each Obligor authorizes the Collateral Agent to file or
record financing statements and other filing or recording documents or
instruments with respect to the Collateral in such form and in such offices as
the Required Lenders reasonably determine appropriate to perfect the security
interests of the Collateral Agent under this Agreement. A photographic or other
reproduction of this Agreement shall be sufficient as a financing statement or
other filing or recording document or instrument for filing or recording in any
jurisdiction. Notwithstanding the foregoing, each Obligor acknowledges its
obligation to file or record financing statements hereunder.

Section 7.04    Authority of Collateral Agent. Each Obligor acknowledges that
the rights and responsibilities of the Collateral Agent under this Agreement
with respect to any action taken by the Collateral Agent or the exercise or
non-exercise by the Collateral Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Collateral Agent and the Guaranteed
Creditors, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Collateral Agent and the Obligors, the Collateral Agent shall be conclusively
presumed to be acting as agent for the Guaranteed Creditors with full and valid
authority so to act or refrain from acting, and no Obligor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.


26

--------------------------------------------------------------------------------





ARTICLE VIII
Subordination of Indebtedness

Section 8.01    Subordination of All Obligor Claims. As used herein, the term
“Obligor Claims” shall mean all debts and obligations of any Borrower or any
other Obligor to any Borrower or any Restricted Subsidiary of the Parent
Borrower, whether such debts and obligations now exist or are hereafter incurred
or arise, or whether the obligation of the debtor thereon be direct, contingent,
primary, secondary, several, joint and several, or otherwise, and irrespective
of whether such debts or obligations be evidenced by note, contract, open
account, or otherwise, and irrespective of the Person or Persons in whose favor
such debts or obligations may, at their inception, have been, or may hereafter
be created, or the manner in which they have been or may hereafter be acquired
by. After and during the continuation of an Event of Default, no Obligor shall
receive or collect, directly or indirectly, from any obligor in respect thereof
any amount upon the Obligor Claims.

Section 8.02    Claims in Bankruptcy. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief, or other insolvency proceedings
involving any Obligor, the Collateral Agent on behalf of the Collateral Agent
and the Guaranteed Creditors shall have the right to prove their claim in any
proceeding, so as to establish their rights hereunder and receive directly from
the receiver, trustee or other court custodian, dividends and payments which
would otherwise be payable upon Obligor Claims. Each Obligor hereby assigns such
dividends and payments to the Collateral Agent for the benefit of the Collateral
Agent and the Guaranteed Creditors for application against the Borrower
Obligations as provided under Section 10.02(c) of the Credit Agreement. Should
any Agent or Guaranteed Creditor receive, for application upon the Obligations,
any such dividend or payment which is otherwise payable to any Obligor, and
which, as between such Obligors, shall constitute a credit upon the Obligor
Claims, then upon payment in full in cash of the Borrower Obligations and the
termination of all of the Commitments, the intended recipient shall become
subrogated to the rights of the Collateral Agent and the Guaranteed Creditors to
the extent that such payments to the Collateral Agent and the Lenders on the
Obligor Claims have contributed toward the liquidation of the Obligations, and
such subrogation shall be with respect to that proportion of the Obligations
which would have been unpaid if the Collateral Agent and the Guaranteed
Creditors had not received dividends or payments upon the Obligor Claims.

Section 8.03    Payments Held in Trust. In the event that notwithstanding
Section 8.01 and Section 8.02, any Obligor should receive any funds, payments,
claims or distributions which is prohibited by such Sections, then it agrees:
(a) to hold in trust for the Collateral Agent and the Guaranteed Creditors an
amount equal to the amount of all funds, payments, claims or distributions so
received, and (b) that it shall have absolutely no dominion over the amount of
such funds, payments, claims or distributions except to pay them promptly to the
Collateral Agent, for the benefit of the Guaranteed Creditors; and each Obligor
covenants promptly to pay the same to the Collateral Agent.


27

--------------------------------------------------------------------------------





Section 8.04    Liens Subordinate. Each Obligor agrees that, until the Borrower
Obligations are paid in full in cash and the termination of all of the
Commitments, any Liens securing payment of the Obligor Claims shall be and
remain inferior and subordinate to any Liens securing payment of the
Obligations, regardless of whether such encumbrances in favor of such Obligor,
the Collateral Agent or any Guaranteed Creditor presently exist or are hereafter
created or attach. Without the prior written consent of the Collateral Agent, no
Obligor, during the period in which any of the Borrower Obligations are
outstanding or the Commitments are in effect, shall (a) exercise or enforce any
creditor’s right it may have against any debtor in respect of the Obligor
Claims, or (b) foreclose, repossess, sequester or otherwise take steps or
institute any action or proceeding (judicial or otherwise, including without
limitation the commencement of or joinder in any liquidation, bankruptcy,
rearrangement, debtor’s relief or insolvency proceeding) to enforce any Lien
held by it.

Section 8.05    Notation of Records. Upon the request of the Initial Lenders,
all promissory notes and all accounts receivable ledgers or other evidence of
the Obligor Claims accepted by or held by any Obligor shall contain a specific
written notice thereon that the indebtedness evidenced thereby is subordinated
under the terms of this Agreement.


28

--------------------------------------------------------------------------------





ARTICLE IX
Miscellaneous

Section 9.01    Waiver. No failure on the part of the Collateral Agent or any
Guaranteed Creditor to exercise and no delay in exercising, and no course of
dealing with respect to, any right, power, privilege or remedy or any
abandonment or discontinuance of steps to enforce such right, power, privilege
or remedy under this Agreement or any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power,
privilege or remedy under this Agreement or any other Loan Document preclude or
be construed as a waiver of any other or further exercise thereof or the
exercise of any other right, power, privilege or remedy. The remedies provided
herein are cumulative and not exclusive of any remedies provided by law or
equity.

Section 9.02    Notices. All notices and other communications provided for
herein shall be given in the manner and subject to the terms of Section 12.01 of
the Credit Agreement; provided that any such notice, request or demand to or
upon any Guarantor shall be addressed to such Guarantor at its notice address
set forth on Schedule 1.

Section 9.03    Payment of Expenses, Indemnities, Etc.
(a)    Each Guarantor, jointly and severally, agrees to pay or reimburse each
Guaranteed Creditor for all out-of-pocket expenses incurred by such Person,
including the fees, charges and disbursements of any counsel for the Collateral
Agent or any Guaranteed Creditor, in connection with the enforcement or
protection of its rights in connection with this Agreement or any other Loan
Document, including, without limitation, all costs and expenses incurred in
collecting against such Guarantor under the guarantee contained in ARTICLE II or
otherwise enforcing or preserving any rights under this Agreement and the other
Guaranteed Documents to which such Guarantor is a party.
(b)    Each Guarantor, jointly and severally, agrees to pay, and to save the
Guaranteed Creditors harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all Other Taxes which may be payable
or determined to be payable with respect to any of the Collateral or in
connection with any of the transactions contemplated by this Agreement.
(c)    Each Guarantor, jointly and severally, agrees to pay, and to save the
Guaranteed Creditors harmless from, any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Agreement to the
extent any Borrower would be required to do so pursuant to Section 12.03 of the
Credit Agreement.


29

--------------------------------------------------------------------------------





Section 9.04    Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 12.02 of the Credit Agreement.

Section 9.05    Successors and Assigns. The provisions of this Agreement shall
be binding upon the Obligors and their successors and assigns and shall inure to
the benefit of the Collateral Agent and the Guaranteed Creditors and their
respective successors and assigns; provided that except as set forth in Section
12.04(a) of the Credit Agreement, no Obligor may assign, transfer or delegate
any of its rights or obligations under this Agreement without the prior written
consent of the Collateral Agent and the Lenders, and any such purported
assignment, transfer or delegation shall be null and void.

Section 9.06    Survival; Revival; Reinstatement.
(a)    All covenants, agreements, representations and warranties made by any
Obligor herein and in the certificates or other instruments delivered pursuant
to this Agreement or any other Loan Document to which it is a party shall be
considered to have been relied upon by the Collateral Agent, the Lenders and
shall survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Collateral Agent or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under the Credit Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Section 9.03 shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
resignation or removal of the Collateral Agent, the repayment of the Loans, the
termination of the Commitments or the termination of this Agreement, any other
Loan Document or any provision hereof or thereof.
(b)    To the extent that any payments on the Guarantor Obligations or proceeds
of any Collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Guarantor Obligations so satisfied
shall be revived and continue as if such payment or proceeds had not been
received and the Collateral Agent’s and the Guaranteed Creditors’ Liens,
security interests, rights, powers and remedies under this Agreement and each
other Loan Document shall continue in full force and effect. In such event, each
Guaranteed Document shall be automatically reinstated and the Borrowers shall
take such action as may be reasonably requested by the Collateral Agent and the
Guaranteed Creditors to effect such reinstatement.


30

--------------------------------------------------------------------------------





Section 9.07    Counterparts; Integration; Effectiveness.
(a)    This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. The
exchange of copies of this Agreement and of signature pages by facsimile or PDF
transmission shall constitute effective execution and delivery of this Agreement
as to the parties hereto and may be used in lieu of the original Agreement and
signature pages for all purposes.
(b)    THIS AGREEMENT AND THE OTHER GUARANTEED DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
(c)    This Agreement shall become effective when it shall have been executed by
the Collateral Agent and when the Collateral Agent shall have received and duly
delivered counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto, the Lenders and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

Section 9.08    Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

Section 9.09    Set-Off. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set-off
and apply any obligations (of whatsoever kind) at any time owing by such Lender
or Affiliate to or for the credit or the account of any Obligor against any of
and all the obligations of such Obligor owed to such Lender now or hereafter
existing under this Agreement or any other Guaranteed Document, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any other Guaranteed Document and although such obligations may be unmatured;
provided, however, that in no event shall the Collateral Agent or any Lender be
entitled to exercise any such right of set-off in the Investment Accounts in
connection with and as against the Indebtedness. The rights of each Lender under
this Section 9.09


31

--------------------------------------------------------------------------------




are in addition to other rights and remedies (including other rights of set-off)
which such Lender or its Affiliates may have.

Section 9.10    Governing Law; Submission to Jurisdiction.
(a)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.
(b)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
ASSUMPTION AGREEMENT SHALL BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY
LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION
OF THE AFORESAID COURTS; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED
OR OPERATE TO PRECLUDE (I) ANY AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL
ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER
SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN
FAVOR OF THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT OR (II) ANY PARTY FROM
BRINGING ANY LEGAL ACTION OR PROCEEDING IN ANY JURISDICTION FOR THE RECOGNITION
AND ENFORCEMENT OF ANY JUDGMENT. EACH PARTY HEREBY AGREES THAT A FINAL JUDGMENT
IN ANY SUCH LEGAL ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED
IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED
BY LAW. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.
(c)    EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY


32

--------------------------------------------------------------------------------




HERETO NOR ANY REPRESENTATIVE OR ADMINISTRATIVE AGENT OR COUNSEL FOR ANY PARTY
HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iv)
ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN
DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 9.10.

Section 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12    Acknowledgments. Each Obligor hereby acknowledges that:
(a)    neither the Collateral Agent nor any Guaranteed Creditor has any
fiduciary relationship with or duty to any Obligor arising out of or in
connection with this Agreement or any of the other Guaranteed Documents, and the
relationship between the Obligors, on the one hand, and the Collateral Agent and
Guaranteed Creditors, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and
(b)    no joint venture is created hereby or by the other Guaranteed Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Guaranteed Creditors or among the Obligors and the Guaranteed Creditors.
(c)    Each of the parties hereto specifically agrees that it has a duty to read
this Agreement and the other Guaranteed Documents and agrees that it is charged
with notice and knowledge of the terms of this Agreement and the other
Guaranteed Documents; that it has in fact read this Agreement and the other
Guaranteed Documents and is fully informed and has full notice and knowledge of
the terms, conditions and effects thereof; that it has been represented by
independent legal counsel of its choice throughout the negotiations preceding
its execution of this Agreement and the other Guaranteed Documents and has
received the advice of its attorney in the negotiation, execution and delivery
of this Agreement and the Guaranteed Documents; and that it recognizes that
certain of the terms of this Agreement and the Guaranteed Documents result in
one party assuming the liability inherent in some aspects of the transaction and
relieving the other party of its responsibility for such liability. EACH PARTY
HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE VALIDITY OR
ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND THE GUARANTEED
DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH
PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”


33

--------------------------------------------------------------------------------





Section 9.13    Additional Obligors. Each Guarantor that is required to become a
party to this Agreement pursuant to Section 8.14 of the Credit Agreement and is
not a signatory hereto shall become an Obligor for all purposes of this
Agreement upon execution and delivery by such Guarantor of an Assumption
Agreement substantially in the form of Annex I hereto (each, an “Assumption
Agreement”) and shall thereafter have the same rights, benefits and obligations
as an Obligor party hereto on the date hereof.

Section 9.14    Releases.
(a)    Release Upon Payment in Full. The grant of a security interest hereunder
and all of rights, powers and remedies in connection herewith shall remain in
full force and effect until the Collateral Agent has (i) retransferred and
delivered all Collateral in its possession to the Obligors, and (ii) executed a
written release or termination statement and reassigned to the Obligors without
recourse or warranty any remaining Collateral and all rights conveyed hereby. At
such time as the Borrower Obligations shall have been paid in full in cash and
the Commitments have been terminated, the Collateral Agent, at the written
request and expense of the Borrowers, will promptly release, reassign and
transfer the Collateral to the Obligors and declare this Agreement to be of no
further force or effect, subject to the reinstatement provisions set forth
herein.
(b)    Partial Releases. If any of the Collateral shall be sold, transferred or
otherwise disposed of by any Obligor in a transaction permitted by the Credit
Agreement to a Person that is not, and is not required to be, an Obligor or if
such Collateral becomes an Excluded Asset, then the Collateral Agent, at the
request and sole expense of such Obligor, shall promptly (but in any event
within ten (10) Business Days of receipt by the Collateral Agent of a written
notice from the Borrowers with respect to such disposition) execute and deliver
to such Obligor all releases or other documents reasonably necessary or
desirable for the release of the Liens created hereby on such Collateral. At the
request and sole expense of the Borrowers, a Guarantor shall be released from
its obligations hereunder in the event that all the Equity Interests of such
Guarantor shall be sold, transferred or otherwise disposed of in a transaction
permitted by the Credit Agreement to a Person that is not, and is not required
to be, an Obligor or if such Collateral becomes an Excluded Asset; provided that
the Borrowers shall have delivered to the Collateral Agent, at least ten (10)
Business Days prior to the date of the proposed release, a written request of a
Responsible Officer of the Borrowers for release identifying the relevant
Guarantor and the terms of the sale or other disposition in reasonable detail,
including the price thereof and any expenses in connection therewith, together
with a certification by the Borrowers stating that such transaction is in
compliance with the Credit Agreement and the other Guaranteed Documents.
(c)    Retention in Satisfaction. Except as may be expressly applicable pursuant
to Section 9-620 of the UCC, no action taken or omission to act by the
Collateral Agent or the Guaranteed Creditors hereunder, including, without
limitation, any exercise of voting or consensual


34

--------------------------------------------------------------------------------




rights or any other action taken or inaction, shall be deemed to constitute a
retention of the Collateral in satisfaction of the Obligations or otherwise to
be in full satisfaction of the Obligations, and the Obligations shall remain in
full force and effect, until the Collateral Agent and the Guaranteed Creditors
shall have applied payments (including, without limitation, collections from
Collateral) toward the Obligations in the full amount then outstanding.

Section 9.15    Acceptance. Each Obligor hereby expressly waives notice of
acceptance of this Agreement, acceptance on the part of the Collateral Agent and
the Guaranteed Creditors being conclusively presumed by their request for this
Agreement and delivery of the same to the Collateral Agent.

Section 9.16    Incorporation by Reference. The parties to this Agreement
acknowledge that all of the rights, protections, immunities and powers,
including, without limitation, the right to indemnification applicable to
Wilmington Trust, National Association as Administrative Agent and Collateral
Agent under the Credit Agreement are hereby incorporated by reference and shall
be applicable to Wilmington Trust, National Association as Collateral Agent
under this Agreement as if fully set forth herein.

Section 9.17    Intercreditor Agreements. Notwithstanding anything herein to the
contrary, the Collateral Agent acknowledges that the Liens and security interest
granted to the Collateral Agent pursuant to this Agreement and the exercise of
any right or remedy by the Collateral Agent hereunder, is subject to the
provisions of any Revolver/Term Intercreditor Agreement and any Junior Lien
Intercreditor Agreement, in each case to the extent in effect. In the event of a
conflict or any inconsistency between the terms of any Intercreditor Agreement
and this Agreement, the terms of the applicable Intercreditor Agreement shall
prevail to the extent then in effect.
[Remainder of page intentionally left blank]


35

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered to be effective as of the date first above written.
PARENT BORROWER:
 
 
HORNBECK OFFSHORE SERVICES, INC.
 
 
 
 
By:
/s/ James O. Harp, Jr.
 
 
 
 
Name: James O. Harp, Jr.
 
 
 
 
Title: Executive Vice President and Chief
 
 
 
 
 
 Financial Officer
 



CO-BORROWER:
 
 
HORNBECK OFFSHORE SERVICES, LLC
 
 
 
 
By:
/s/ James O. Harp, Jr.
 
 
 
 
Name: James O. Harp, Jr.
 
 
 
 
Title: Executive Vice President and Chief
 
 
 
 
 
 Financial Officer
 





[Signature Page – First Lien Guaranty and Collateral Agreement]
 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered to be effective as of the date first above written.
GUARANTORS:
 
 
HORNBECK OFFSHORE TRANSPORTATION, LLC
 
 
 
 
HOS-IV, LLC
 
 
 
 
HORNBECK OFFSHORE TRINIDAD & TOBAGO, LLC
 
 
 
 
HORNBECK OFFSHORE OPERATORS, LLC
 
 
 
 
ENERGY SERVICES PUERTO RICO, LLC
 
 
 
 
HORNBECK OFFSHORE INTERNATIONAL, LLC
 
 
 
 
HOS PORT, LLC
 
 
 
 
By:
/s/ James O. Harp, Jr.
 
 
 
 
Name: James O. Harp, Jr.
 
 
 
 
Title: Executive Vice President and Chief
 
 
 
 
 
 Financial Officer
 











[Signature Page – First Lien Guaranty and Collateral Agreement]

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered to be effective as of the date first above written.
COLLATERAL AGENT:
 
 
WILMINGTON TRUST, NATIONAL ASSOCIATION
 
 
 
 
By:
/s/ Renee Kuhl
 
 
 
 
Name: Renee Kuhl
 
 
 
 
Title: Vice President
 
 
 
 
 
 
 









[Signature Page – First Lien Guaranty and Collateral Agreement]

--------------------------------------------------------------------------------






Annex I
Assumption Agreement
ASSUMPTION AGREEMENT, dated as of [          ], 20[  ], made by [            ],
a [          ] (the “Additional Obligor”), in favor of Wilmington Trust,
National Association, as collateral agent (in such capacity, the “Collateral
Agent”) for the financial institutions (the “Lenders”) that are or may become
parties to the Credit Agreement referred to below. All capitalized terms not
defined herein shall have the meaning ascribed to them in such Credit Agreement.
W I T N E S E T H:
WHEREAS, Hornbeck Offshore Services, Inc., a Delaware corporation (the “Parent
Borrower”), Hornbeck Offshore Services, LLC, a Delaware limited liability
company (the “Co-Borrower” and, together with the Parent Borrower, collectively,
the “Borrowers”), the Collateral Agent and the Lenders have entered into a First
Lien Term Loan Agreement, dated as of June 15, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
WHEREAS, in connection with the Credit Agreement, the Borrowers and certain of
their Affiliates (other than the Additional Obligor) have entered into the First
Lien Guaranty and Collateral Agreement, dated as of June 15, 2017 (as amended,
supplemented or otherwise modified from time to time, the “Guaranty and
Collateral Agreement”) in favor of the Collateral Agent for the benefit of the
Guaranteed Creditors;
WHEREAS, the Credit Agreement requires the Additional Obligor to become a party
to the Guaranty and Collateral Agreement; and
WHEREAS, the Additional Obligor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guaranty and Collateral
Agreement;
NOW, THEREFORE, IT IS AGREED:
1.     Guaranty and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Obligor, as provided in Section 9.13 of the
Guaranty and Collateral Agreement, hereby becomes a party to the Guaranty and
Collateral Agreement as an Obligor thereunder with the same force and effect as
if originally named therein as an Obligor and, without limiting the generality
of the foregoing, hereby expressly assumes all obligations and liabilities of an
Obligor thereunder (including the guarantee of the “Guaranteed Obligations” as
defined in the Guaranty and Collateral Agreement) and expressly grants to the
Collateral Agent for the ratable benefit of the Guaranteed Creditors, a security
interest in all Collateral now owned or at any time





--------------------------------------------------------------------------------




hereafter acquired by such Additional Obligor as collateral security for the
prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of the “Obligations” as defined in the
Guaranty and Collateral Agreement. Each reference to a “Obligor” in the
Collateral Agreement shall be deemed to include the Additional Obligor. The
information set forth in Annex 1-A hereto is hereby added to the information set
forth in Schedules 1 through 5 to the Guaranty and Collateral Agreement. The
Additional Obligor hereby represents and warrants that, as they relate to the
Additional Obligor, each of the representations and warranties contained in
Article IV of the Guaranty and Collateral Agreement is true and correct in all
material respects (except that any such representations and warranties that are
qualified by materiality shall be true and correct in all respects) on and as
the date hereof (after giving effect to this Assumption Agreement) as if made on
and as of such date.
2.    Governing Law. This Assumption Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.
3.    Loan Document. This Assumption Agreement shall constitute a Loan Document.
4.    Binding Effect. Except as expressly supplemented hereby, the Guaranty and
Collateral Agreement as in effect immediately prior to the effectiveness of this
Assumption Agreement shall remain in full force and effect.
IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
                        
[ADDITIONAL OBLIGOR]
 
 
 
 
 
 
By:
 
Name:
 
Title:
 












--------------------------------------------------------------------------------






Schedule 1
NOTICE ADDRESSES OF OBLIGORS
All notices and other communications to be delivered to any Borrower or to any
Obligor shall be delivered to them:
c/o Hornbeck Offshore Services, Inc.
Attn: James O. Harp, Jr., Executive Vice President and Chief Financial Officer
103 Northpark Boulevard, Suite 300
Covington, Louisiana 70433
Fax: (985) 727-2006




Schedule 1 - 1



--------------------------------------------------------------------------------






Schedule 2
FILINGS AND OTHER ACTIONS
REQUIRED TO PERFECT SECURITY INTERESTS
Filing of UCC-1 Financing Statements with respect to the Collateral with the
Secretary of State of the State of Delaware.




Schedule 2 - 1



--------------------------------------------------------------------------------






Schedule 3
LOCATION OF JURISDICTION OF ORGANIZATION
AND CHIEF EXECUTIVE OFFICE


Borrowers
 
Legal name:
Hornbeck Offshore Services, Inc.
Jurisdiction of organization:
Delaware
Organization number:
2757751
Taxpayer identification number:
72-1375844
Chief Executive Office:
103 Northpark Boulevard, Suite 300, Covington, Louisiana 70433
 
 
Legal name:
Hornbeck Offshore Services, LLC
Jurisdiction of organization:
Delaware
Organization number:
2603868
Taxpayer identification number:
76-0497638
Chief Executive Office:
103 Northpark Boulevard, Suite 300, Covington, Louisiana 70433
 
 
Guarantors
 
Legal name:
HOS‑IV, LLC
Jurisdiction of organization:
Delaware
Organization number:
3664519
Taxpayer identification number:
72-1375844
Chief Executive Office:
103 Northpark Boulevard, Suite 300, Covington, Louisiana 70433
 
 
Legal name:
Hornbeck Offshore Trinidad & Tobago, LLC
Jurisdiction of organization:
Delaware
Organization number:
3756721
Taxpayer identification number:
72-1375844
Chief Executive Office:
103 Northpark Boulevard, Suite 300, Covington, Louisiana 70433
 
 
Legal name:
Hornbeck Offshore Operators, LLC
Jurisdiction of organization:
Delaware
Organization number:
2757747
Taxpayer identification number:
72-1375845



Schedule 3 - 1



--------------------------------------------------------------------------------




Chief Executive Office:
103 Northpark Boulevard, Suite 300, Covington, Louisiana 70433
 
 
Legal name:
Hornbeck Offshore International, LLC
Jurisdiction of organization:
Delaware
Organization number:
3920301
Taxpayer identification number:
46-4191332
Chief Executive Office:
103 Northpark Boulevard, Suite 300, Covington, Louisiana 70433
 
 
Legal name:
HOS Port, LLC
Jurisdiction of organization:
Delaware
Organization number:
4077391
Taxpayer identification number:
72-1375844
Chief Executive Office:
103 Northpark Boulevard, Suite 300, Covington, Louisiana 70433
 
 
Legal name:
Energy Services Puerto Rico, LLC
Jurisdiction of organization:
Delaware
Organization number:
3469783
Taxpayer identification number:
72-1437129
Chief Executive Office:
103 Northpark Boulevard, Suite 300, Covington, Louisiana 70433
 
 
Legal name:
Hornbeck Offshore Transportation, LLC
Jurisdiction of organization:
Delaware
Organization number:
3469782
Taxpayer identification number:
72-1053262
Chief Executive Office:
103 Northpark Boulevard, Suite 300, Covington, Louisiana 70433



Each Obligor hereby represents that it has not used a different name or trade
name or changed its corporate structure (e.g. by merger, consolidation, change
in corporate form, change in jurisdiction of organization or otherwise) in the
last five years.
Other than with respect to the creation and continued funding of various newly
formed subsidiaries, the Borrowers have not acquired the equity interests of
another entity or substantially all the assets of another entity within the past
five years.


Schedule 3 - 2



--------------------------------------------------------------------------------




The current chief executive office or sole place of business of the Borrowers,
as set forth herein, has been the location of its respective chief executive
office or sole place of business during the last five years.




Schedule 3 - 3



--------------------------------------------------------------------------------






Schedule 4
EFFECTIVE DATE DEPOSIT ACCOUNTS


Holder/Pledgor
Institution
Account Number
Account Name
Hornbeck Offshore
Services, LLC
Capital One NA
812519034
Hornbeck Offshore
Services, LLC
Hornbeck Offshore
Services, LLC
Capital One NA
2082103956
Hornbeck Offshore
Services, LLC
Hornbeck Offshore
Services, LLC
Whitney Bank
45971446
Hornbeck Offshore
Services, LLC
Hornbeck Offshore
Services, LLC
DNB Bank ASA
17744001
Hornbeck Offshore
Services, LLC
Hornbeck Offshore
Operators, LLC
Capital One NA
812519344
Hornbeck Offshore
Operators, LLC





Schedule 4 - 1



--------------------------------------------------------------------------------






Schedule 5
PLEDGED COLLATERAL


Issuer
Holder/Obligor
% of Outstanding Interest
Hornbeck Offshore Navegacao, Ltda.
Hornbeck Offshore International, LLC
65%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Schedule 5 - 1

